Exhibit 10.23


MEMO FROM SIBLING ENTERTAINMENT HOLDINGS, INC.


Date: November 18, 2011


From: Gerald Sullivan, Chairman


TO:  Michael Hanlon


RE: Conversion of Debt


As Chairman of Sibling Entertainment, I want to thank you for your willingness
to help us by agreeing to accept shares of the common stock of SIBE in exchange
for our obligations to you. Please accept this as support for the issuance as
noted below:


On November 18, 2011, the Company entered into an agreement with Michael Hanlon,
a director, pursuant to which the Company issued 1,000,000 shares of common
stock valued at
$130,000 as an incentive bonus. These were issued on November 18, 2011.


Please note that these shares are restricted under Rule 144 and cannot be traded
for at least six (6) months. Also note that the stock trades infrequently, and
there may be no trading market for the shares when you are ready to trade. Also
note that the Series common stock, which you are an owner of, may convert into
common stock and that event may cause dilution to the common stock, and reduce
the share price, or market for the stock.




Thanks again, and I look forward to working with you going forward.


/s/ GERALD F. SULLIVAN
Gerald F. Sullivan
Chairman
 
 
 

--------------------------------------------------------------------------------